DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the request for continued examination, amendment and response filed on 4/14/2021. Claims 1, 4-14 and 16-20 are pending in the application. Claims 11-20 were withdrawn from consideration being directed to a non- 
Claims 1, 4-8, 10, 11 and 14 were amended, and claims  2 and 15 were cancelled by the applicant. Claim 3 was previously cancelled by the applicant.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2021 was filed before close of prosecution in the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-10 are rejected under 35 USC 103 as being unpatentable over  Nilsson et al. (Am J Clin Nutr 2007;85:996 –1004) in view of Sahin et al. (Mediterranean J Nutr Metab (2009) 2:213–219) and further in view of Anderson et al, (Nutrition Research Reviews (2003), 16, 267-275).
The current invention is directed to food supplements for treating metabolic syndrome (title).  Regarding claims 1, 4-10, Nilsson et al disclose that in a clinical study, a drink containing leucine, isoleucine, valine, lysine, and threonine mimicked the glycemic and insulinemic responses seen after whey protein (18g) ingestion; and that these amino acids were selected because of their predominant appearance in postprandial blood after whey ingestion, and that they were included in amounts corresponding to their contents in whey (page 996 column 2 last paragraph). The mixture had a an exemplary total of 7.4g, the proportion of the amino acids being in the claimed range (2.2g leucine (29.7%, 1.1g (14.8%) isoleucine, 1.1g (14.8%) valine, 1.6g (21.6%) lysine and 1.4g (18.9%) threonine) (Table 1).   Nilsson does not disclose chromium in the composition.  Sahin et al. (abstract, however disclose the efficacy of supplemental whey protein in combination with chromium in the form of chromium picolinate in treating metabolic syndrome. A daily dose/kg body weight in rats applied is 80mcg of chromium picolinate  (CrPic), and whey protein, or whey protein (WP) alone in groups (n=10) fed a high fat diet (HFD).  Rats fed the HFD + WP showed a significant decrease in body weight, serum glucose and blood lipids, and a significant increase in p ≤ 0.05). Rats fed the HFD + WP + CrPic had the lowest levels in total visceral fat, triglycerides, total cholesterol and free fatty acids, and the highest insulin levels (p ≤ 0.05). Tissue concentrations of chromium (Cr) increased with CrPic supplementation (p < 0.001). The authors concluded that results of this study support the use of WP and CrPic supplementation to improve body composition and metabolic syndrome risk factors.   As both Nilsson and Sahin are directed to applying a whey composition in managing risk factors for metabolic syndrome, it would have been obvious to one of ordinary skill in the art to include supplemental chromium with a mixture of the amino acids in a food supplement in Nilsson to further improve the efficacy of the composition in managing  risk factors for metabolic syndrome with a reasonable expectation of success, as the five amino acids as claimed are known from the prior art to have similar effects on insulin secretion as whey protein. “A dose of a food supplement” as claimed  is a composition that is rendered obvious by the art.  
Regarding the configuration of dosage and content of chromium per dose, one would appropriately optimize amino acids total content and chromium content in a dose based on the number of doses per day, and the targeted subjects (human or animal species), by experimentation, with a reasonable expectation of success . Regarding dosage guidelines for chromium in human subjects, Anderson for example teaches that the National Academy of Sciences proposes normal intake of Cr should by 20 μg per day from women and 30 μg a day for men (p.267-268/Introduction). Anderson teaches trivalent Cr is considered one of the least toxic nutrients and a lack of toxicity of chromium picolinate and chromium chloride in rats at more than 2000 times the upper limit of the estimated safe and adequate daily dietary intake for human consumers (p. 273/Safety of chromium). In addition, Anderson teaches subjects with diabetes or glucose intolerance may require 400 to 600 μg Cr daily (page 268/Chromium supplementation and insulin sensitivity in human subjects). 
Attention is drawn to MPEP 2144.06 which states that "[I]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846,850, 205 USPQ 1069, 1072 (CCPA 1980).  Furthermore, Sahin has established the synergy between the five amino acids and chromium supplementation for the same purpose. 
Claims 1  and 4-10 are rejected under 35 USC 103 as being unpatentable over Ostë et al.  (WO2012/177215 A1), cited by the applicant in an IDS.
Regarding claims 1 and 4-10, Ostë discloses a food supplement comprising chromium and five amino acids as claimed wherein the content of chromium is 4 to 10 mcg per g sum content of the five amino acids, overlapping the claimed dosage configurations. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the configuration of dosage and content of chromium per dose, one would appropriately optimize amino acids total content and chromium content in a dose based on the number of doses per day, by applying the guidelines in Ostë, with a reasonable expectation of success.
Claims 1 and 4-10 are therefore prima facie obvious in view of the art.
Response to Arguments
Claim amendments to recite “a dose of a food supplement” do not render the claimed invention patentable over the art. In the study by Sahin et al. the authors concluded that results of the support the use of WP and CrPic supplementation to improve body composition and metabolic syndrome risk factors.  Applicant’s comparison of a single dose administration with a longer term study  is not meaningful and does not establish unexpected results of combining the claimed amino acids with chromium on the argued effects.  
As detailed in the office action, a combination of the claimed amino acids and chromium was known to favorably affect insulin response and blood sugar levels. 
Regarding  applicant’s argument that the references describe whey protein in the while the invention is directed to “food supplement comprising chromium and five amino acids”, it is pointed out that the open-ended transitional phrase “comprising” does not preclude the presence of components other than the five amino acids and chromium in the composition that would impact the argued effects of the supplement.  
The prior art finds the level of ingested the specified amino acids combination as a result effective variable in insulin response. Sahin discloses synergistic effects of whey protein (which according to the disclosure in Nilsson produces an insulin response that is similar to the combination of the claimed five amino acids) and chromium on metabolic factors, including insulin sensitivity.
In response to applicant's arguments against the references individually, one cannot  show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the dose level of chromium, it is pointed out that a food supplement by definition is not intended to treat or cure a disease. The argued high dose levels are for treatment of diabetes or glucose intolerance. A supplement by definition supplements deficiencies in the diet.  Anderson for example teaches that the National Academy of Sciences proposes normal intake of Cr should by 20 μg per day from women and 30 μg a day for men (p.267-268/Introduction). The claimed invention does not disclose the number of daily doses of the claimed supplement or the bioavailability of chromium from such a supplement.  Therefore applicant’s argument is not persuasive.
As detailed in the office action, the claimed five amino acids are reported in Nilsson to favorably affect insulin response, in a manner similar to whey protein. A daily dose/kg body weight in rats applied is 80mcg of chromium picolinate  (CrPic), and whey protein, or whey protein (WP) alone in groups (n=10) fed a high fat diet (HFD).  Rats fed the HFD + WP showed a significant decrease in body weight, serum glucose and blood lipids, and a significant increase in insulin levels (p ≤ 0.05). Rats fed the HFD + WP + CrPic had the lowest levels in total visceral fat, triglycerides, total cholesterol and free fatty acids, and the highest insulin levels (p ≤ 0.05). Tissue concentrations of chromium (Cr) increased with CrPic supplementation (p < 0.001). The authors concluded that results of this study support the use of WP and CrPic supplementation to improve body composition and metabolic syndrome risk factors.   As both Nilsson and Sahin are directed to applying a whey composition in managing risk factors for metabolic syndrome, it would have been obvious to one of ordinary skill in the art to include supplemental chromium with a mixture of the amino acids in a food supplement in Nilsson to further improve the efficacy of the composition in managing  risk factors for metabolic syndrome with a reasonable expectation of success, as the five amino acids as claimed are known from the prior art to have similar effects on insulin secretion as whey protein.
Regarding configuring a suitable dose level, as detailed in the office action, one would experimentally determine an appropriate dose level to achieve a desired effect of the combination of five amino acids and chromium, based on the guidelines in Sahin, for example, as the levels of the five amino acids that produce effect comparable to 18g of whey protein are disclosed in Nilsson.
Applicant’s reference to “plasma level of amino acids” in Nilsson from a hydrolyzed protein is not an appropriate comparison to dose level in the disclosed invention because the disclosed invention is directed to a specific dose of the five amino acids. The prior art finds the level of the ingested specified amino acids combination as a result effective variable in insulin response. Sahin discloses synergistic effects of whey protein (which according to the disclosure in Nilsson produces an insulin response that is similar to the combination of the claimed five amino acids) and chromium on metabolic factors, including insulin sensitivity.
Furthermore, it has been previously held that "[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))”  “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).;“ “[D]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).”  
The Supreme Court has made clear that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). That is because “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” Id. at 421. It is also well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. E.g., In re Mills, 470 F.2d 649, 651 (CCPA 1972).
For these reasons, applicant’s arguments are not persuasive.
Regarding Ostë, in response to applicant's argument that the reference fails to show certain features of applicant’s invention, it is noted that the claim amendments do not reflect the argued “unexpected results” over the art. The invention is directed to “food supplement comprising chromium and five amino acids”, it is pointed out that the open-ended transitional phrase “comprising” does not preclude the presence of components other than the five amino acids and chromium in the composition that would impact the argued effects of the supplement.  As previously mentioned, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	For these reasons, applicant’s arguments are not persuasive.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793